Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
12, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00046-CV

  IN THE MATTER OF THE MARRIAGE OF STACEY LEANNE ZINK
                  AND DANIEL JOHN ZINK


                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-34604

                         MEMORANDUM OPINION

      This is an attempted appeal from an order signed January 16, 2020.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all pending
parties and claims, the orders remain interlocutory and unappealable until final
judgment is rendered, unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v.
Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).
      The order being appealed granted the motion for summary judgment filed by
defendants Stuart Sanders, John Hattenberger, Don Metz, Tom Hutchins, and
Carlos Garza. It does not contain language of finality, see Lehmann, 39 S.W.3d at
195, and does not dispose of appellant’s claims against Daniel John Zink.

      On February 21, 2020, appellee filed a motion to dismiss the appeal for want
of jurisdiction. Appellant filed no response. See Tex. R. App. P. 42.3(a). Because
the order being appealed is not a final, appealable judgment, appellee’s motion is
granted.

      The appeal is dismissed.



                                       PER CURIAM




Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2